DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-11 in the reply filed on 10/20/22 is acknowledged.
Claims 12-20, 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second cap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The “second cap” limitation is presented in claims 9-10, however, claim 11 currently depends from claim 8, which lacks the limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 102a1as being anticipated by RYAN (US 2008/0131957) as supplied by applicant on the IDS dated 10/28/20.
With respect to claim 1, RYAN discloses a spinner flask for culturing cells comprising a vessel, 10 having a cylindrical sidewall 55 (wall) defining an inner surface (interior compartment) for receiving fluid; an access port 18 (at least one port) (0006, 0014, Fig 1-2); and sealing cap 44 (at least one cap) with threads that coordinate with threads on the port (removably engage with the at least one port), the cap having within it a hydrophobic membrane insert that selectively allows gas transport but prevents liquid escaping or contaminants entering (filter material) (0020, Fig 2).   

    PNG
    media_image1.png
    650
    530
    media_image1.png
    Greyscale

With respect to claim 2, RYAN discloses an impeller assembly inside the vessel (agitator) (Figs 1, 2, 0014-17). 

With respect to claim 3, RYAN discloses the port has external threads and the cap has internal threads that are configured to be installed on the externally threaded ports (configured to cooperate with the external threads) (0020, Fig 2). 

With respect to claim 6, RYAN discloses the caps have vents (opening) in the top that expose the membrane insert (filter) to the external environment (Fig 2, 0020). 

With respect to claim 8, RYAN discloses two access ports (first and second port) (Fig 1-2, 0021).
With respect to claim 9, RYAN discloses each access port has a cap installed on it respectively (first, second cap) (Fig 1-2, 0021). 

With respect to claim 10, RYAN discloses the cap can have either a membrane (one cap with filter material) or access ports for accessories (cap does not comprise a filter material) (0020). 

With respect to claim 11, RYAN discloses the caps comprise vents or access ports (vent) for accessories  (second cap comprises a vent) (0020, Fig 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over RYAN (US 2008/0131957) as supplied by applicant on the IDS dated 10/28/22 as applied above, in view of FLOREZ (US 2009/0148941). 
With respect to claim 5, RYAN discloses example membrane material such as polytetrafluoethylene and polyvinylidenefluoride (PVDF) (0020) but does not explicitly disclose any further details of the membrane such as that it comprises porous material with an average pore size of between about 1um-100um.  However, FLOREZ discloses a bioreactor device with an opening (port) having a cap comprising a gas permeable membrane, such as a filter, in which the membranes are typically porous with pore sizes of 10 um or less and can be made of polytetrafluoroethylene (PTFE) membranes or polyvinylidene fluoride (PVDF) membranes (0019, 0040-0044). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the membrane of RYAN to include the detailed specifications regarding porosity and pore size as disclosed by FLOREZ are typical of gas exchange membranes that allow exchange of gases from one side to the other with reduced chance of contamination (0044). 

With respect to claim 7, RYAN discloses an upper support plate with vent holes above the filter material (Fig 2) but does not explicitly disclose a lower support plate disposed below the filter material. However, FLOREZ discloses a bioreactor device with an opening (port) having a cap comprising a gas permeable membrane, such as a filter, in which the membranes are mounted in the cap between a retainer ring (lower support plate) 36 below the gas membrane 28, and the inner surface of the cap above the membrane (upper support plate) (0044-0045, Fig 3C). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the membrane of RYAN to include the additional lower support plate below the membrane as disclosed by FLOREZ  because it functionally mounts the membrane in the cap with a compression fit to retain it in place (0045). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that disclose bioreactors and filter caps similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799